I agree to the reversal, but do not agree that the writ of possession could be used as evidence. It was functus officio in my judgment. Nor do I agree that the statement of the husband could be used against the wife, appellant herein. She in my judgment should not he held conspirator with her husband. That she may be a principal may be conceded. I do not believe the Hudson decision is involved in this case. If the husband and wife can be held for conspiracy, then the Hudson case would apply as stated by brother Brooks. I may write out my views more fully. *Page 287